August 04, 2004


Mr. Shawn Casey
Law Office of Shawn Casey
5433 Westheimer, Suite 920
Houston, TX 77056-5375

Ms. Barbara K. Runge
5615 Kirby Drive, Suite 920
Houston, TX 77005
Mr. John F. Nichols Sr.
Law Office of John F. Nichols
1301 McKinney, Suite 3636
Houston, TX 77010

RE:   Case Number:  03-1180
      Court of Appeals Number:  14-02-00481-CV
      Trial Court Number:  1996-18979

Style:      BYRON WALTER RUSK
      v.
      BARBARA K. RUNGE AND SHEILA SPENCER RUSK

Dear Counsel:

      Today the Supreme Court of Texas issued  the  enclosed  order  in  the
above referenced-cause.  Justice Brister not sitting.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Ed Wells     |
|   |Mr. Charles      |
|   |Bacarisse        |